EXAMINERS AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objections Withdrawn/Rejections Withdrawn

Claim Objection
In light of the amendments to the claims the rejection of claim 29 is withdrawn.

Claim Rejections - 35 USC § 112
In light of Applicants’ arguments the rejection of claims 1-2, 5-15 and 21-26 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn.

In light of the cancellation of the claims the rejection of claims 22, 24 and 25-26 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.

In light of the amendments to the claims the rejection of claims 8-9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 22 and 24-26 under 35 U.S.C. 103 as being unpatentable over Yu et al US 2005/0196370 (9/8/2005) is withdrawn.  


Examiners Amendment
1.         An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
2.         Authorization for this Examiner's Amendment was given in an August 5, 2021 telephone conference with Jeremy Raincrow. 

3.         The claims are amended as follows:

16. (Canceled). 
17. (Canceled). 
18. (Canceled).
19. (Canceled). 
20. (Canceled). 
27. (Canceled).  

29. (Canceled). 



Reasons for Allowance
Applicants’ arguments are now persuasive that prior art reference Yu requires that aceclidine be combined with at least one other active ingredient and the claims have been amended to require that aceclidine be the only active ophthalmological ingredient.    
Applicants’ arguments that there is adequate support for “from 0.225% in the specification are found to be persuasive.  Specifically, paragraph [0079] states that aceclidine can be at a concentration range of from about 0.25% to about 2.0% and paragraph [0060] which states that all numerical values relating to amounts are defined as about each particular value is plus or minus 10%.  Therefore, it is persuasive that “about 0.25% w/v” is also described as “from 0.225% to 0.275% w/v” and supports the lower endpoint of the clamed range.  

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-2, 5-15, 21 and 23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619